The Court resolved — That according to the custom of 'merchants, in case of copartners, and from the nature of the connection and business, each one hath an implied power to contract for and bind the other: And that a note given for a company debt, by one joint merchant, in the name of himself and partner, or by the firm of the company, is good against .all.
It was further raged, on the part of the respondents — That the petition being brought against them, as executors, to subject their persons and property, in the first instance, to the payment of said debt, was contrary to the principles of law and equity; and that if the petitioner had any remedy against them for said debt, it was at law, and not in chan-, eery. But,
The Court resolved — That the petitioner had no remedy against them at law; and that they being named, and proceeded against in the petition, as executors, the court would regard-them as such in the decree; and therefore decreed, that the petitioner should recover of the respondents, in their capacity of executors, the sum of said debt, to be paid out of the estate of said deceased in their hands.
This judgment was afterwards affirmed in the Supreme Court of Errors.